 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND C. WATKINS,                                1:18-cv-01148-JLT (PC)

12                        Plaintiff,                     FINDINGS AND RECOMMENDATION
                                                         TO DISMISS WITH PREJUDICE BASED
13            v.                                         ON PLAINTIFF’S FAILURE TO COMPLY
                                                         WITH THE COURT’S ORDER, FAILURE
14    TUOLUMNE COUNTY JAIL, et al.,                      TO PROSECUTE, AND FAILURE TO
                                                         STATE A CLAIM
15                        Defendants.
                                                         (Docs. 1, 15, 19)
16
                                                         21-DAY DEADLINE
17
                                                         ORDER DIRECTING THE CLERK OF
18                                                       THE COURT TO ASSIGN A DISTRICT
                                                         JUDGE TO THIS MATTER
19

20          On November 27, 2018, the Court screened the Complaint and granted Plaintiff leave to

21   file an amended complaint or a notice of voluntary dismissal (“the First Screening Order”). (Doc.

22   15.) The Court warned Plaintiff that his failure to comply with that order would result in

23   dismissal of this action for his failure to obey a court order and for failure to state a cognizable

24   claim. (Id.) Plaintiff requested, and the Court granted, an extension of time to file an amended

25   complaint. (Docs. 16, 17, 18.) However, despite lapse of the requested extension, Plaintiff has

26   not filed an amended complaint or other response to the First Screening Order. Thus, on March

27   21, 2019, the Court ordered the Plaintiff to show cause why this action should not be dismissed

28   because of his failure to comply with the First Screening Order and failure to state a cognizable
                                                         1
 1   claim. (Doc. 19) Alternatively, the OSC allowed Plaintiff to file a first amended complaint or a
 2   notice of voluntary dismissal. (Id.) More than the time allowed has lapsed and Plaintiff has filed
 3   nothing.
 4          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel, or
 5   of a party to comply with . . . any order of the Court may be grounds for the imposition by the
 6   Court of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110.
 7   “District courts have inherent power to control their dockets,” and in exercising that power, a
 8   court may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of
 9   Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice,
10   based on a party’s failure to prosecute an action or failure to obey a court order, or failure to
11   comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
12   (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.

13   Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court

14   order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to

15   prosecute and to comply with local rules). Based on Plaintiff=s failure to comply with or

16   otherwise respond to the OSC, there is no alternative but to dismiss the action.

17          Accordingly, the Court RECOMMENDS that this action be dismissed with prejudice

18   based on Plaintiff's failure to obey a court order, failure to prosecute this action, and failure to

19   state a claim. The Clerk of the Court is directed to randomly assign a District Judge to this action.

20          These Findings and Recommendations will be submitted to the United States District

21   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Plaintiff

22   may file written objections with the Court within 21 days after being served with these Findings

23   and Recommendations. The document should be captioned “Objections to Magistrate Judge’s

24   Findings and Recommendations.”

25   ///

26   ///

27   ///

28   ///
                                                         2
 1          Plaintiff is advised that failure to file objections within the specified time may result in the
 2   waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing
 3   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4

 5   IT IS SO ORDERED.
 6
        Dated:     April 24, 2019                                /s/ Jennifer L. Thurston
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
